A.LLREAD, J.
The State seeks to recover the so-called gasoline tax upon the benzol ingredient of benzol gas. The Franklin Common Pleas sustained a demurrer to the reply and rendered final judgment for Caldwell & Taylor, the defendants.
The facts are undisputed and are: benzol gas is sold and used as a motor vehicle fuel; the benzol gas is a mixture of benzol (a distillate of coal tar, and not a derivative of petroleum) with low grade gasoline in about equal quantities. Caldwell & Taylor have reported and paid the tax on the gasoline content and the only question is as to the taxibility of the benzol.
The Court of Appeals reversed the trial court upon the following grounds:
1. The controversy involves the construction of the gasoline tax law, 111 OL. 294.
Attorneys — C. C. Crabbe, Atty. Gen., W. E. Benoy, Columbus, for State; C. M. Leslie and Clarence M. Smith, Columbus for Caldwell & Taylor; Waters, Andress, Southworth, Wise & Maxon, Akron, Amicus Curiae.
2. Sec. 2 of said law deals expressly with the levy of the tax on motor vehicle fuel.
3. The section dealing with definitions says “Motor vehicle fuel shall include any derivative of petroleum with the exception of kerosene.”
4. It is the duty of the court to harmonize the various sections of a statute and to take the interpretation which will more nearly do so.
5. Of the two contentions, the one being that the definitions are exclusive and conclusive and the other that they are only declaratory, the second is the one the court will adopt.
6. To hold to the first would be opposed, not only to the partial meaning of the words “shall include” but to the general meaning and purpose of the act and also' would tend to create unreasonable discrimination in the application of the tax. ,
7. It is also urged by Taylor & Caldwell that a strict construction of a taxation act must be construed in favor of the taxpayer.
8. This is a well settled principle of law but the court is met herein with countervailing rules and there is a presumption that the Act was intended to apply uniformly and not with discrimination.
9. Therefore the statutory definition is not sufficient to overthrow the construction herein taken that Act includes taxation on benzol gas.
Judgment reversed, and judgment for State.
(Ferneding & Kunkle, JJ., concur.)